DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.
 
Status of Claims
	
	This action is in response to the remarks filed on 12/17/2021 in which claims 5-11 are pending. Claims 5 and 7 have been amended.
		
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 5-11, under 35 U.S.C. §103, have been fully considered, are persuasive. Therefore, the previous rejections are withdrawn and a new rejection is presented below in view of Shirane et al.  

With respect the rejection of claims 5 and 7, Applicant has amended the claims to include the limitation “…a sentence providing description of a procedure of operating the vehicle for reproducing the fault…” Examiner agrees that the prior art of record does not teach this amended limitation. Therefore, the previous rejections are withdrawn and a new rejection is presented below.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Merg et al. (US 2017/0098200 A1, “Merg”) in view of Rother (US 006141608A, “Rother”), and in further view of Shirane et al (US 5491631A “Shirane”).

	Regarding claims 5 and 7, Merg discloses a system and method for dynamically-changeable displayable pages with vehicle service information and teaches:

An electronic manual control device that controls display of an electronic manual for performing fault diagnosis based on a trouble code stored in an electronic control unit within a vehicle, the electronic manual control device comprising: (processor 302, i.e., a control device, may control display 308 depending on what vehicle data message is received from the ECU, e.g., a diagnostic trouble code - See at least ¶ [0037], [0038], [0071], and Fig. 3)

an inspection work selection screen which displays together on a same screen, (displayable page 700 contains a screen with multiple cards 320 -See at least Fig. 7, the display cards may include any aspect shown in display cards in Fig. 7-15 - See at least ¶ [0070])

a fault overview display area which displays an overview of a fault corresponding to the trouble code, ("troubleshooter" section contains the diagnostic trouble code with a brief description of the code - See at least ¶ [0137] and Fig. 7, #720)

a detection range display area which displays a circuit diagram showing electrical connection relations between target components in a detection range in which the trouble code is detected (card 1208 shows the electrical connection relations between the target components, e.g., a crankshaft POS, identified by the trouble code, i.e., a component within the detection range - See at least ¶ [0163] and Fig. 12D) and displays a component outside the detection range, (card 1208 shows the electrical connection between the target components, i.e., a crankshaft sensor, and other components, i.e., outside of the range, in the system, e.g., ECU 2 - See at least ¶ [0163] and Fig. 12D) the detection range display area displaying the circuit diagram and the component outside the detection range distinctively from each other, and (the components in the diagram are separated from one another and are clearly are labeled, i.e., the circuit diagram of the crankshaft position sensor and the ECU are distinct - See at least Fig. 12D)

an inspection part display area which displays inspection work items in the detection range associated with the trouble code by [] categorizing the inspection work items [] which are selectable as options; and (the common replaced parts graph section also contains a selectable parts list displaying the previous parts that have been replaced due to the identified issue. The list is sorted by the number of times that particular part has been replaced to fix the issue - See at least ¶ [0135] and Fig. 7, #716)

an inspection work description screen which displays a detailed description of inspection work content corresponding to each of the work items, wherein (an additional content page may include a wiring diagram, a text description of a resistance test or another test, a specification, and an automated function selector, i.e., an inspection work description screen - See at least ¶ [0243])

when one of the options is selected on the inspection work selection screen, (displayable page 30 may be configured like any of the example displayable pages and may include one or more displayable sections, e.g., common replaced parts graph section. The displayable page 30 includes a display card with a pointer 40 to additional content 41, which may be stored in the database 120 - See at least ¶ [0237] and Fig. 28) an image displayed on a monitor is switched from the inspection work selection screen (selection of the pointer 40 results in the display device 300 displaying an additional content viewer (ACV) 31 (shown as ACV 1 in FIG. 28). Flow line 50 represents this transition by the display device 300. In one respect, the ACV 31 may be overlaid upon a portion of the displayable page 30. In another respect, the ACV 31 may be overlaid over the entire displayable page 30 or in place of the displayable page 30, i.e., switched from a first screen to a new screen - See at least ¶ [0238] and Fig. 28) to the inspection work description screen corresponding to the option on a display device. (ACV 31 may include the additional content 41 - See at least ¶ [0238]; additional content 41 and 43 or additional content in any ACV may include a variety of additional content. For instance, the additional content may include an image, a video, text, a pointer to other additional content, or an automated function selector to execute program instructions - See at least ¶ [0243] As an example the additional content may include a wiring diagram, a text description of a resistance test or another test, a specification, and an automated function selector, i.e., an inspection work description screen - See at least ¶ [0243])

	Merg does not explicitly teach classifying the inspection work items per target component and categorizing the inspection work items into smallest work items which are selectable as options. However, Rother discloses a system for dynamic diagnosis of apparatus operating conditions and teaches:

[] by classifying the inspection work items per target component (based upon the symptom(s) the display screen 39 displays a list 42, specific to the vehicle under test, of possible causes of the symptoms and a counterpart list of test procedures to be performed to check for those causes, i.e., classifies. (See Col. 4, Ln. 40-48) and categorizing the inspection work items into smallest work items which are selectable as options [] (list 42 is ranked, i.e., categorized, due to probability of a successful test. This probability is determined based, in part, on the time needed to perform the test procedure, i.e., the smallest work item. (See Col. 4, Ln. 48-67 and Col. 5, Ln. 1-51).

	In summary, Merg discloses identifying inspection items and displaying the work items for an identified inspection item on a single display. Merg does not explicitly teach classifying the inspection work items per target component and categorizing the inspection work items into smallest work items. However, Rother discloses a system for dynamic diagnosis of apparatus operating conditions and teaches classifying and displaying potential causes, i.e., targets, and ranking the potential causes based on the time requirements to test the cause. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg to provide for the inspection items display area and specific work display area, as taught in Rother, to decrease the difficulty in navigating through the product to find the information needed for diagnosis and repair. (Rother at Column 1, Lines 59 - 61)	
	
	The combination of Merg and Rother does not explicitly teach a fault reproduction scheme display area which displays a sentence providing description of a procedure of operating the vehicle for reproducing the fault corresponding to the trouble code. However, Shirane discloses fault diagnostic system for vehicles using identification and program codes and teaches: 

and a fault reproduction scheme display area which displays a sentence providing description of a procedure of operating the vehicle for reproducing the fault corresponding to the trouble code (In the example of FIG. 20, the work instructions to be read out first are to shake connector 17C, i.e., a sentence providing description of a procedure of operating the vehicle for reproducing the fault. "Sensor output voltage' represents the judgment result of step S45 of FIG. 19, and "abnormal” and "normal' correspond to a positive and a negative judgment, respectively - See at least Col. 16, Ln. 61-65 The issues correspond to a trouble code - See at least Col. 3, Ln. 13-21 Examiner notes that there is no definition in the specification of “operating the vehicle” therefore, under BRI shaking a connector can be considered “operating the vehicle”)

	In summary, Merg discloses identifying inspection items and displaying the work items for an identified inspection item on a single display. The combination of Merg and Rother does not explicitly teach a fault reproduction scheme display area which displays a sentence providing description of a procedure of operating the vehicle for reproducing the fault corresponding to the trouble code. However, Shirane discloses fault diagnostic system for vehicles using identification and program codes and teaches providing a sentence explaining a procedure to reproduce the fault, e.g., shaking a connector. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg and Rother to provide for the reproduction information, as taught in Shirane, to prevent time-consuming useless check work. (Shirane  at Col. 2, Ln. 55-59)	


	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Merg, in view of Rother, in view of Shirane, as applied to claim 5, and further in view of Trsar et al. (US 2002/0138185 A1, “Trsar”).

	Regarding claim 6, Merg teaches:

a repair work display area which displays content of a repair work to be done when the decision criterion is not satisfied. (the repair specification card provides for a procedure for work to be done when - See at least Fig. 14A; additionally, the Remove and Repair card shows what steps should be taken to repair the issue - See at least Fig. 9) 

	The combination of Merg and Rother further discloses points of measurements for the system. Merg does not teach the inspection work description screen includes a work content display area which displays a work key point for a measurement work relating to the selected work item and a decision criterion for measured data together in a juxtaposed manner. However, Trsar discloses a Diagnostic Director and teaches: 

wherein the inspection work description screen includes a work content display area which displays a work key point for a measurement work relating to the selected work item and a decision criterion for measured data together in a juxtaposed manner, and (the type of testing sensor and the measuring point are provided in diagrams within a test screen. Additionally, the manufacturer or standard expected values are provided in a section near the diagram along with the actual sensor read out - See at least ¶ [0040], [0043], [0049], Fig. 9, Fig. 13, and Fig. 18)

	In summary, the combination of Merg, Rother, and Shirane discloses a screen section which provides the testing points for the system at issue. The combination does not disclose what kind of sensor to use or work key point for a measurement work relating to the selected work item and a decision criterion for measured data together in a juxtaposed manner. However, Trsar discloses a diagnostic director and teaches a screen which has sections for displaying the correct testing points, the type testing sensor to be used, the expected values at those test points and the actual read out for the sensor. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg, Rother, and Shirane to provide for the suggested testing sensor, the expected sensor values, as well as the actual values from the sensor, as taught in Trsar, to guide the user in the use of the selected tool in performance of the selected test. (Trsar at ¶ [0005])	
	
	Regarding claims 9 and 11, Merg further teaches:

wherein the inspection work selection screen includes (displayable page 700 contains a screen with multiple cards 320 -See at least Fig. 7, the display cards may include any aspect shown in display cards in Fig. 7-15 - See at least ¶ [0070])

a vehicle information display area which displays vehicle information as information relating to the vehicle on which diagnosis is performed, and (the vehicle name and engine type as well as other vehicle related data is displayable in a display card, e.g., display card 806 - See at least Fig. 8 #806)

a trouble code display area which displays the trouble code and a name of the trouble code. (the displayable page, i.e., inspection work selection screen, may include a diagnostic trouble code, e.g., P0335, with its accompanying name, e.g., Crankshaft Position Sensor - See at least Fig.8)

	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Merg, in view of Rother, in view of Shirane, as applied to claims 5 and 7, and further in view of Koga et al. (US 2014/0236418 A1, “Koga”) 

	Regarding claims 8 and 10, Merg teaches a detection range display area based on a diagnostic trouble code. However, the combination of Merg, Rother, and Shirane does not explicitly teach wherein the detection range display area displays a broken line which encloses the detection range. However, Koga discloses a shovel, shovel management device, and shovel management method and teaches:

wherein the detection range display area displays a broken line which encloses the detection range. (the portion including the suspected component, i.e., a detection range, is displayed such that the suspected component can be distinguished from other components and priority associated with the suspected component can be recognized. the suspected component is surrounded by a thick closed curve such that the suspected component is distinguished from other components. A number in a circle which is displayed in the vicinity of the suspected component indicates priority. A dotted or dashed closed curve may be used instead of the thick closed curve or the suspected component may be displayed so as to blink - See at least ¶ [0054] and Fig 5A)

	In summary, Merg discloses providing a circuit/wiring diagram indicating a target component within the detection range defined by the diagnostic trouble code. This diagram is labeled and arranged to provide a distinction between the target component and other components within the diagram. The combination of Merg, Rother, and Shirane does not explicitly teach the detection range display area displays a broken line which encloses the detection range. However, Koga discloses a shovel, shovel management device, and shovel management method and teaches that a dotted or dashed curve may be used to distinguish the portion the suspected component is in from non-suspected components. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the system and method for dynamically-changeable displayable pages with vehicle service information of Merg, Rother, and Shirane to provide for the suspected proportion display, as taught in Koga, so the maintenance person can specify a defective part with ease. (Koga at ¶ [0055])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L.C./Examiner, Art Unit 3662

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662